DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         CVS PHARMACY, INC. and 996826 ONTARIO, INC.,
                         Appellants,

                                     v.

    SIM GORDON, MARGARETH GORDON and TRUE LINES, INC.,
                        Appellees.

                               No. 4D21-2299

                           [February 24, 2022]

  Appeal of a non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Gary L. Sweet, Judge; L.T. Case No.
432020CA000823.

  Carri S. Leininger of Williams, Leininger & Cosby, P.A., North Palm
Beach, for appellants.

  Scott A. Cole and Alexandra Valdes of Cole, Scott & Kissane, P.A.,
Miami, for appellee True Lines, Inc.

   No brief filed for appellee Sim Gordon.

PER CURIAM.

   Affirmed.

LEVINE, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.